  Case 3:17-cv-01362 Document 173 Filed 02/24/20 Page 1 of 3 PageID #: 1577



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA



 THE CITY OF HUNTINGTON,

       Plaintiff
                                                  Civil Action No. 3:17-01362
 v.                                               Hon. David A. Faber

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

       Defendants.


 CABELL COUNTY COMMISSION,

       Plaintiff,
                                                  Civil Action No. 3:17-01665
 v.                                               Hon David A. Faber

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

       Defendants.


                            CORRECTED
  PLAINTIFFS’ MOTION TO COMPEL AMERISOURCEBERGEN TO WITHDRAW
  PRIVILEGE CLAIMS AND FOR IN CAMERA REVIEW OF PRIVILEGE CLAIMS

       Pursuant to Rules 33, 34, and 37 of the Federal Rules of Civil Procedure, Plaintiffs THE

CITY OF HUNTINGTON, and CABELL COUNTY COMMISSION (collectively, “Plaintiffs”),

through their undersigned counsel, hereby move for an order compelling Defendant

AmerisourceBergen Drug Corporation (“ABDC”) to: a) withdraw privilege claims over

documents and/or types of documents which have been previously determined not to be privileged

(either by ABDC itself or by the MDL 2804 Court), and b) to produce for in camera review the

underlying documents relating to other ABDC privilege claims previously challenged but not

                                              1
   Case 3:17-cv-01362 Document 173 Filed 02/24/20 Page 2 of 3 PageID #: 1578



responded to by ABDC. Plaintiffs’ motion should be granted for the reasons given in the

accompanying memorandum of law, which is incorporated herein. Pursuant to LR Civ P 7.1(a),

copies of all documents and other such materials or exhibits referenced in the accompanying

memorandum, and upon which this motion relies, are attached to this motion. Plaintiffs further

certify that they have conferred with counsel for ABDC in an effort to resolve the discovery dispute

without court intervention.



Dated: February 24, 2020

                                                     Respectfully Submitted,

                                                      /s/ Paul T. Farrell, Jr.

                                                     Paul T. Farrell, Jr., Esq. (WV Bar # 7443)
                                                     FARRELL LAW
                                                     422 Ninth Street, 3rd Floor (25701)
                                                     P.O. Box 1180
                                                     Huntington, WV 25714-1180
                                                     Phone: 304.654.8281
                                                     Email: paul@farrell.law
                                                     Counsel for Plaintiffs

                                                     Anthony D. Irpino (La. Bar #24727)
                                                     Pearl A. Robertson (La. Bar #34060)
                                                     IRPINO AVIN HAWKINS
                                                     2216 Magazine Street
                                                     New Orleans, LA 70130
                                                     Phone: 504-525-1500
                                                     Email: airpino@irpinolaw.com
                                                     Email: probertson@irpinolaw.com
                                                     Pro hac vice anticipated




                                                 2
   Case 3:17-cv-01362 Document 173 Filed 02/24/20 Page 3 of 3 PageID #: 1579



                                 CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on this 24th day of February, the foregoing

“Corrected Plaintiffs’ Motion to Compel AmerisourceBergen to Withdraw Privilege Claims

and for In Camera Review of Privilege Claims” was served using the Court’s CM/ECF system,

which will send notification of such filing to all counsel of record.




                                                      /s/ Paul T. Farrell, Jr.
                                                      Paul T. Farrell, Jr. (W.Va. Bar # 7443)




                                                  3
